The allegations as set up in the petition allege that as the result of an accident, the petitioner is suffering from a sprained back. It further alleges that the petitioner was employed as an iron worker, and while so engaged it became necessary for him to lift an iron-beam, and while so doing, he strained his back. Aside from the question as to whether or not the petitioner has proved an accident, it seems to me that the petitioner has not proved by a preponderance of the evidence that he is suffering from any permanent disability. The only evidence produced by him is a memorandum written by Dr. Schuck, which states that the petitioner is suffering from a sacro-iliae strain. The respondent produced Dr. Arlitz, who testified that the petitioner was suffering from no permanent disability which was causing any loss of function. The petitioner was also examined by Dr. Pascal, who likewise testified that, in his opinion, the petitioner was suffering from no disability and that there was not any loss of function involved. Under the testimony as produced in the case, a factual question was presented which I am compelled to decide in favor of the respondent and against the petitioner *715for the reason that the petitioner has not sustained the burden of proof.
^ ❖ Hi
Chables E. Cobbest, Deputy Commissioner.